Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 12/22/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1, 19 and 20 are currently amended. There are no new claims added. No new claims cancelled and or withdrawn. There is no new matter added.

Allowable Subject Matter

3.	Claims 1-54 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 19 and 20 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: receive a 
5.	Claims 2-18 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the non-transitory readable storage medium of claim 1.
6. 	Claims 21-37 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim19 as the method for processing natural language request of claim 19.
7.	Claims 38-54 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim20 as the electronic device of claim 20.
8.	The closet prior art of   Piotr Takiel (US 2018/0189267) in view of Mukherjee et al (US 2020/0135180) in further view of Adam Montero et al (US 9,824,691) 
	teaches method and system for computer implemented system but further fails to teach  a non-transitory computer-readable storage medium storing one or more 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677